DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisitsky (US 7900757) in view of Paller (US 2006/0126969), Schwartzman (US 2532517), and Lank (US 2016/0113365).
Sisitsky discloses a accessory organizer and storage device capable of storing pet accessories thereinside, the pet accessory organizer and storage device comprising: an upper section (4) including an expandable/collapsible opening (20) disposed at a top portion thereof to 5open and close to allow the accessories to be inserted through an aperture formed when the expandable/collapsible opening is expanded; a removable base (6) coupled to the upper section using a zipper (col. 5, ll. 33), the removable base is capable of holding food (functional/intended use recitation); one or more pet accessory pockets (col. 8, ll. 41-52) attached to an interior of the upper section; except does not expressly disclose the drawstring, pleated accessory pocket bottoms, or waste bag dispensing opening as claimed.
However, Paller teaches a similar compartmented carring bag being provided with a drawstring closure (para 0026) as claimed.
Because Sisitsky and Paller both teach closure mechanisms for the opening of a carrying bag, it would have been obvious to one of ordinary skill in the art to substitute the drawstring taught by Paller for the zipper taught by Sisitsky to achieve the predictable result of holding securely closing the carrying bag.
Further, Schwartzman teaches providing accessory pockets with a pleated bottom (see Fig. 1) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add pleats as taught by Schwartzman to the accessory pockets taught by Sisitsky as modified above, in order to increase the capacity of the pockets as taught by Schwartzman.
 Finally, Lank teaches providing a carrying bag with an opening formed in the upper section configured to dispense pet waste bags (117) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the opening as taught by Lank to the carrying bag taught by Sisitsky as modified above, in order to allow the user to draw clean plastic bags from within the carrying bag as taught by Lank (para 0019).
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Sisitsky as modified above which is capable of being used in the intended manner, i.e., to hold food. There is no structure in Sisitsky as modified above that would prohibit such functional intended use (see MPEP 2111).
Sisitsky as modified above further results in a device wherein each pet accessory pocket further comprises a fastener disposed at a top of the pet accessory pocket and 15configured to contain items in the pet accessory pocket (col. 8, ll. 41-52); a zippered small accessory pocket attached to the interior of the upper section configured to contain small 25items (8); an exterior pocket attached to an exterior of the upper section (88).

Claims 3 and 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisitsky (US 7900757) in view of Paller (US 2006/0126969), Schwartzman (US 2532517), and Lank (US 2016/0113365) as applied to claim 1 above, and further in view of Pipenur (US D561411).
Sisitsky as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the paw print name tag as claimed.
However, Pipenur teaches a name tag shaped like an animal paw (see Figs. 1,2).
All of the component parts are known in Pipenur and Sisitsky as modified above.  The only difference is the combination of all the known elements into a single device by incorporating the paw print name tag taught by Pipenur onto the drawstring taught by Sisitsky as modified above.
Thus, it would have been obvious to one having ordinary skill in the art to add the paw print name tag taught by Pipenur on the drawstring assembly taught by Sisitsky as modified above, since the name tag in no way affects the other functions of the drawstring assembly and the name tag can be used in combination with a carrying bag assembly to achieve the predictable results of identifying the owner of the carrying bag.


Response to Arguments
6.	Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Sisitsky removable base is not configured to hold food or water as now claimed. This argument has been considered, however is not persuasive in light of the Sisitsky removable base being capable of holding food or bottles of water, thus meeting the scope of the functional/intended use nature of the claim limitation.
It should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
November 7, 2022